[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT MATHER'S MOTION FOR SUMMARY JUDGMENT
The plaintiff has claimed that on March 23, 1992 he was exiting premises owned by defendant Heublein, Inc. when he slipped and fell on a layer of ice and snow which had accumulated on an outside stairway. He alleges that as a result of this accident he suffered injuries.
He further alleges that the accident was caused by the negligence of defendant Mather Corporation in that said defendant CT Page 1409-A was under contract to provide snow and ice removal, failed to prevent the accumulation of ice and snow on the stairway, failed to inspect the stairs, failed to remove snow from them, and failed to warn those lawfully on the premises.
The defendant has moved for summary judgment based on the plaintiff's deposition testimony dated November 10, 1994. The plaintiff stated in his deposition that at the time he entered the premises the stairs were "pretty clean" and that "(t)here wasn't any snow on the stairs," but that when he exited the premises it was snowing. It has been held that one who has a duty to exercise reasonable diligence in removing dangerous accumulation of snow, may wait the end of a storm and a reasonable time thereafter before removing snow from outside steps. Kraus v. Newton, 211 Conn. 191, 197-198 (1989); Bogert v.OG Industries Inc., No. 0049747, Superior Court 1990 Ct. Case Base 3527.
The Motion for Summary Judgment is granted.
Frances Allen CT Page 1409-B State Judge Referee